DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 11-18 of Applicant’s Response filed 02/25/2021, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments, see page 11 of Applicant’s Response filed 02/25/2021, with respect to the claim objections have been fully considered and they are persuasive. The claim objections have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et. al. (U.S. Patent No. 9,786,187; hereinafter "Bar-Zeev") in view of Simon et. al. (U.S. PG Pub. No. 20190012636; hereinafter "Simon") further in view of Cheatham (U.S. PG Pub. No. 20170323257; hereinafter "Cheatham").
As per claim 1, Bar-zeev teaches:
 A logistics system for facilitating transport of parcels, the logistics system comprising:
Bar-zeev teaches a system and method for transporting items to delivery users. (Bar-Zeev: abstract)
a plurality of unmanned aerial vehicles (UAVs);
Bar-Zeev teaches a plurality of unmanned aerial vehicles 400. (Bar-zeev: Figs. 2, 3, col. 6 lines 17-38)
 a data collection component that receives navigation data, wherein the navigation data comprises information used to determine a route plan for the transport of the parcels;
Bar-Zeev teaches a central server 210 which may receive navigation data. (Bar-Zeev: col. 6 lines 17-38, Fig. 2, col. 7 lines 5-16) Bar-Zeev further teaches the receipt of navigation information in the form of anticipated weather data along one or more routes as well as current power levels of UAVs. (Bar-Zeev: col. 4 lines 1-14, col. 11 lines 22-37, see also col. 24, generally)
computer memory storing computer-usable instructions that, when executed by a processor, cause the processor to perform operations comprising:
Bar-Zeev teaches the implementation of the system and method using a processor which performs the functions of the system by executing code in the form of computer readable instructions stored in a computer memory which may comprise a non-transitory computer readable medium. (Bar-Zeev: col. 6 lines 1-38, Fig. 2)
 (i) determining a set of candidate route plans for transporting a first parcel from a first pickup location to a first delivery location, wherein each candidate route plan of the set of candidate route plans is determined by:
Bar-Zeev teaches a set of candidate route plans in the form of a first travel path through a network using multiple UAVs, a second travel path, a third travel path, and so on. (Bar-Zeev: col.  7 lines 60-67, col. 8, lines 1-67, Fig. 3 showing multiple travel paths)
 receiving a first pickup request that includes the navigation data associated with the first pickup location and the first delivery location for delivery of the first parcel;
Bar-zeev teaches that a user request for package delivery from a source location to a destination location (navigation data) may be received. (Bar-zeev: col. 21 lines 39-67)
 subsequent to and based on receiving the navigation data for the first parcel, identifying available UAVs from the plurality of UAVs, wherein each of the available UAVs has an availability to transport the first parcel based at least on the navigation data;
 Bar-Zeev teaches that for each travel path, multiple UAVs may be determined, wherein a first UAV may travel and transport the parcel from the origin location to any one of a number of second locations, the second may travel and transport the parcel from the second location to any number of third locations, etc. (Bar-Zeev: col. 7 lines 60-67, col. 8 lines 1-67, Fig. 3)
Bar-zeev does not appear to explicitly teach:
determining the range of the plurality of UAVs, based at least on, carrying capacity, or weather conditions;
Simon, however, teaches that the range of a UAV may be determined based on the weight of the payload and the UAV's capacity to carry the payload and the weather (wind conditions). (Simon: paragraph [0026]) It can be seen that each element is taught by either Bar-zeev, or by Simon. Determining the range of the UAV based on the weight and capacity information does not affect the normal functioning of the elements of the claim which are taught by Bar-zeev. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Simon with the teachings of Bar-zeev, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Bar-zeev in view of Simon further teaches:
 generating multiple potential routes for each of the available UAVs, each potential route of an available UAV being determined based on the determined range of the available UAV along the potential route,
 Bar-Zeev teaches that for each travel path, multiple UAVs may be determined, wherein a first UAV may travel and transport the parcel from the origin location to any one of a number of second locations, the second may travel and transport the parcel from the second location to any number of third locations, etc. (Bar-Zeev: col. 7 lines 60-67, col. 8 lines 1-67, Fig. 3) In teaching that the first UAV may be able to travel from the origin location to any of the interim locations, L3, L2, L4, L7, etc. and the second UAV may be able to travel from whichever second location is selected to any number of third locations, and so on, Bar-Zeev teaches the determination of multiple potential routes for each available UAV. Bar-Zeev further teaches that the system may be set up based on travel ranges of UAVs such that each UAV may be able to traverse the path from a first location to a second location within the travel range, and therefore teaches the determination of a potential route based on a range of the available UAV along the potential route. (Bar-Zeev: col. 3 lines 30-67, col. 10 lines 8-35)
 after generating the potential routes for the available UAVs, assembling a series of the potential routes to extend from the pickup location to the delivery location to form a candidate route plan, the series comprising one potential route for each available UAV within the candidate route plan;
Bar-Zeev teaches a set of candidate route plans that may be assembled from individual potential routes in the form of a first travel path through a network using multiple UAVs, a second travel path, a third travel path, and so on. (Bar-Zeev: col.  7 lines 60-67, col. 8, lines 1-67, Fig. 3 showing multiple travel paths)
(ii) ranking the set of candidate route plans based on a weighted objective, the weighted objective comprising at least one of shipping time or a shipping cost;
Bar-Zeev teaches determining a final candidate route based on weighted factors. (Bar-Zeev: col .10 lines 50-67, col. 11 lines 1-8, col. 25 lines 13-46, Fig. 10) In teaching that the candidate route plans may be evaluated based on weighted factors, and the route plan with the lowest cost may be selected, Bar-Zeev teaches ranking the candidate route plans based on a weighted objective and selecting the route plan based on the ranking.
(iii) selecting a route plan for implementation based on the ranking; and
Bar-Zeev teaches determining a final candidate route based on weighted factors. (Bar-Zeev: col .10 lines 50-67, col. 11 lines 1-8, col. 25 lines 13-46, Fig. 10) In teaching that the candidate route plans may be evaluated based on weighted factors, and the route plan with the lowest cost may be selected, Bar-Zeev teaches ranking the candidate route plans based on a weighted objective and selecting the route plan based on the ranking.
(iv) communicating instructions associated with the route plan to at least one available UAV associated with the selected route plan, wherein the at least one available UAV associated with the  selected route plan transports the parcel in response to receiving the instructions;
 Bar-Zeev teaches that instructions may be sent to each UAV in the selected candidate travel plan so that the UAVs may each transport the package along their individual travel paths to a final destination. (Bar-Zeev: col. 6 lines 63-67, col. 7 lines 1-5, col. 24 lines 56-67, col. 23 lines 2-6, Fig. 9)
With respect to the following limitation:
(vi) receiving a new pickup request that includes the navigation data associated with a second pickup location and a second delivery location for delivery of a second particular parcel;
Bar-zeev teaches that a user request for package delivery from a source location to a destination location (navigation data) may be received. (Bar-zeev: col. 21 lines 39-67)
To the extent that Bar-zeev does not explicitly teach that the pickup request is a "new" pickup request, Cheatham teaches this element. Cheatham teaches a system and method for delivering a package via UAV by adjusting a delivery schedule for the UAV. (Cheatham: abstract) Cheatham further teaches that, before accepting a package for pickup and delivery (a new pickup request) a scheduling unit may compare the amount of fuel needed to perform the delivery with the amount of fuel currently required by the UAV to perform its currently accepted package deliveries (i.e. the "first package" taught by Bar-Zeev) and therefore teaches that the determined pickup location must be within a determined range of the UAV. 
Bar-zeev in view of Simon further in view of Cheatham further teaches:
 (vii) determining the new pickup location is within the determined range of the at least one available UAV in transit;
 Cheatham, however, teaches a system and method for delivering a package via UAV by adjusting a delivery schedule for the UAV. (Cheatham: abstract) Cheatham further teaches that, before accepting a package for pickup and delivery (a new pickup request) a scheduling unit may compare the amount of fuel needed to perform the delivery with the amount of fuel currently required by the UAV to perform its currently accepted package deliveries (i.e. the "first package" taught by Bar-Zeev) and therefore teaches that the determined pickup location must be within a determined range of the UAV. 
(viii) updating the selected route plan for the at least one UAV to pickup the second parcel prior to the at least one available UAV transporting the first parcel to the delivery location.
Cheatham, however, teaches a system and method for delivering a package via UAV by adjusting a delivery schedule for the UAV. (Cheatham: abstract) Cheatham further teaches that, before accepting a package for pickup and delivery (a new pickup request) a scheduling unit may compare the amount of fuel needed to perform the delivery with the amount of fuel currently required by the UAV to perform its currently accepted package deliveries (i.e. the "first package" taught by Bar-Zeev) and therefore teaches that the determined pickup location must be within a determined range of the UAV. (Cheatham: paragraphs [0060-61] see also paragraphs [0035-36] indicating a request to deliver a package) In teaching that the system first checks if it has enough fuel required to perform currently accepted deliveries before accepting a package, Cheatham teaches that the request may be a "new" request for a second package. Next, Cheatham teaches that, when a new package has been accepted, the route schedule for the UAV may be updated. (Cheatham: paragraphs [0052, 77-78]) Finally, Cheatham teaches that when a first package is accepted and a second package is accepted, the UAV may be controlled to deliver the second package before the first package, or vice versa. (Cheatham: paragraph [0045]) Thus, Cheatham teaches 
As per claim 2, Bar-zeev in view of Simon further in view of Cheatham teaches all of the limitations of claim 1, as outlined above. Bar-zeev in view of Simon further in view of Cheatham further teaches:
wherein the navigation data includes one or more of historical, real-time, or predicted weather information, traffic information, UAV location information, or payload and capacity information.
 Bar-Zeev teaches a central server 210 which may receive navigation data. (Bar-Zeev: col. 6 lines 17-38, Fig. 2, col. 7 lines 5-16) Bar-Zeev further teaches the receipt of navigation information in the form of anticipated weather data along one or more routes as well as current power levels of UAVs. (Bar-Zeev: col. 4 lines 1-14, col. 11 lines 22-37, see also col. 24, generally)
As per claim 3, Bar-zeev in view of Simon further in view of Cheatham teaches all of the limitations of claim 1, as outlined above. Bar-zeev in view of Simon further in view of Cheatham further teaches:
wherein the weighted objective is based on UAV energy consumption.
 Bar-Zeev teaches determining a final candidate route based on weighted factors. (Bar-Zeev: col .10 lines 50-67, col. 11 lines 1-8, col. 25 lines 13-46, Fig. 10) In teaching that the candidate route plans may be evaluated based on weighted factors, and the route plan with the lowest cost may be selected, Bar-Zeev teaches ranking the candidate route plans based on a weighted objective and selecting the route plan based on the ranking. Bar-Zeev further teaches that the weighted objective may be based on energy consumption of the UAV (Bar-Zeev: col. 24 lines 60-67)
As per claim 5, Bar-zeev in view of Simon further in view of Cheatham teaches all of the limitations of claim 1, as outlined above. Bar-zeev in view of Simon further in view of Cheatham further teaches:
wherein the weighted objective is based on a set of tunable weighted goals.
 Bar-Zeev teaches determining a final candidate route based on weighted factors. (Bar-Zeev: col .10 lines 50-67, col. 11 lines 1-8, col. 25 lines 13-46, Fig. 10) In teaching that the candidate route plans may be evaluated based on weighted factors, and the route plan with the lowest cost may be selected, Bar-Zeev teaches ranking the candidate route plans based on a weighted objective and selecting the route plan based on the ranking. In teaching that various different objectives may be used, Bar-Zeev teaches tunable weighted goals.
As per claim 6, Bar-zeev in view of Simon further in view of Cheatham teaches all of the limitations of claim 1, as outlined above. Bar-zeev in view of Simon further in view of Cheatham further teaches:
wherein selecting the route plan for implementation further comprises selecting a highest ranked candidate route plan.
 Bar-Zeev teaches determining a final candidate route based on weighted factors. (Bar-Zeev: col .10 lines 50-67, col. 11 lines 1-8, col. 25 lines 13-46, Fig. 10) In teaching that the candidate route plans may be evaluated based on weighted factors, and the route plan with the lowest cost may be selected, Bar-Zeev teaches ranking the candidate route plans based on a weighted objective and selecting the route plan based on the ranking.
As per claim 7, Bar-zeev teaches:
A computerized logistics system comprising:
Bar-zeev teaches a system and method for transporting items to delivery users. (Bar-Zeev: abstract)
one or more sensors configured to determine at least location information for unmanned aerial vehicles (UAVs);
Bar-zeev teaches that each UAV may comprise a GPS sensor. (Bar-Zeev: col. 19, lines 29-43)
a logistics server in communication with the one or more sensors, the logistics server having computer memory storing computer-useable instructions that, when executed by a processor, cause the processor to implement a method comprising:
Bar-Zeev teaches a central server 210 which may receive navigation data. (Bar-Zeev: col. 6 lines 17-38, Fig. 2, col. 7 lines 5-16) Bar-Zeev further teaches the receipt of navigation information in the form of anticipated weather data along one or more routes as well as current power levels of UAVs. (Bar-Zeev: col. 4 lines 1-14, col. 11 lines 22-37, see also col. 24, generally)
receiving, from the sensors, location information for each UAV of a plurality of UAVs;
Bar-Zeev teaches a central server 210 which may receive navigation data in the form of GPS data regarding the locations of the UAVs. (Bar-Zeev: col. 6 lines 17-38, Fig. 2, col. 7 lines 5-16)
 receiving a first pickup request that comprises a first pickup location and a first delivery location of a first parcel;
 Bar-zeev teaches that a user request for package delivery from a source location to a destination location may be received. (Bar-zeev: col. 21 lines 39-67)
Bar-zeev does not appear to explicitly teach:
determining the range of the plurality of UAVs, based at least on, carrying capacity, or weather conditions; 
 Simon, however, teaches that the range of a UAV may be determined based on the weight of the payload and the UAV's capacity to carry the payload and the weather (wind conditions). (Simon: paragraph [0026]) It can be seen that each element is taught by either Bar-zeev, or by Simon. Determining the range of the UAV based on the weight and capacity information does not affect the normal functioning of the elements of the claim which are taught by Bar-zeev. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Simon with the teachings of Bar-zeev, since the result is merely a combination 
Bar-zeev in view of Simon further teaches:
 based on the determined range of the plurality of UAVs, determining a set of candidate route plans comprising routes from the first pickup location to the first delivery location, each candidate route plan of the set being determined from a series of potential routes, the series of potential routes comprising one potential route for each UAV within the candidate route plan, wherein the end of a first UAV's route is determined by the range of the UAV, and the beginning of a second UAV's route is proximate to the location associated with the end of the first UAV's route;
 Bar-Zeev teaches that for each travel path, multiple UAVs may be determined, wherein a first UAV may travel and transport the parcel from the origin location to any one of a number of second locations, the second may travel and transport the parcel from the second location to any number of third locations, etc. (Bar-Zeev: col. 7 lines 60-67, col. 8 lines 1-67, Fig. 3) In teaching that the first UAV may be able to travel from the origin location to any of the interim locations, L3, L2, L4, L7, etc. and the second UAV may be able to travel from whichever second location is selected to any number of third locations, and so on, Bar-Zeev teaches the determination of multiple potential routes for each available UAV. Bar-Zeev further teaches that the system may be set up based on travel ranges of UAVs such that each UAV may be able to traverse the path from a first location to a second location within the travel range, and therefore teaches the determination of a potential route based on a range of the available UAV along the potential route. (Bar-Zeev: col. 3 lines 30-67, col. 10 lines 8-35)
ranking candidate route plans within the set of candidate route plans based on a weighted objective, the weighted objective comprising shipping time or shipping cost,
Bar-Zeev teaches determining a final candidate route based on weighted factors. (Bar-Zeev: col .10 lines 50-67, col. 11 lines 1-8, col. 25 lines 13-46, Fig. 10) In teaching that the candidate route plans may be evaluated based on weighted factors, and the route plan with the lowest cost may be selected, Bar-
select a route plan for implementation from the ranked set of candidate route plans;
Bar-Zeev teaches determining a final candidate route based on weighted factors. (Bar-Zeev: col .10 lines 50-67, col. 11 lines 1-8, col. 25 lines 13-46, Fig. 10) In teaching that the candidate route plans may be evaluated based on weighted factors, and the route plan with the lowest cost may be selected, Bar-Zeev teaches ranking the candidate route plans based on a weighted objective and selecting the route plan based on the ranking.
 communicating instructions to UAVs associated with the series of potential routes for the selected route plan, wherein the UAVs traverse the selected route plan in response to the communicated instructions;
 Bar-Zeev teaches that instructions may be sent to each UAV in the selected candidate travel plan so that the UAVs may each transport the package along their individual travel paths to a final destination. (Bar-Zeev: col. 6 lines 63-67, col. 7 lines 1-5, col. 24 lines 56-67, col. 23 lines 2-6, Fig. 9)
With respect to the following limitation:
while at least one available UAV is in the process of transporting the first parcel, receiving a new pickup request that includes the navigational data associated with a second pickup location and a second delivery location for delivery of a second parcel;
 Bar-zeev teaches that a user request for package delivery from a source location to a destination location (navigation data) may be received. (Bar-zeev: col. 21 lines 39-67)
To the extent that Bar-zeev does not explicitly teach that the pickup request is a "new" pickup request, Cheatham teaches this element. Cheatham teaches a system and method for delivering a package via UAV by adjusting a delivery schedule for the UAV. (Cheatham: abstract) Cheatham further teaches that, before accepting a package for pickup and delivery (a new pickup request) a scheduling unit may compare the amount of fuel needed to perform the delivery with the amount of fuel currently required by the UAV to perform its currently accepted package deliveries (i.e. the "first package" taught by Bar-Zeev) 
Bar-zeev in view of Simon further in view of Cheatham further teaches:
 determining the new pickup location is within the determined range of the at least one available UAV in transit;
 Cheatham, however, teaches a system and method for delivering a package via UAV by adjusting a delivery schedule for the UAV. (Cheatham: abstract) Cheatham further teaches that, before accepting a package for pickup and delivery (a new pickup request) a scheduling unit may compare the amount of fuel needed to perform the delivery with the amount of fuel currently required by the UAV to perform its currently accepted package deliveries (i.e. the "first package" taught by Bar-Zeev) and 
updating the selected route plan for the at least one UAV to pickup the second parcel prior to the at least one available UAV transporting the first parcel to the delivery location.
Cheatham, however, teaches a system and method for delivering a package via UAV by adjusting a delivery schedule for the UAV. (Cheatham: abstract) Cheatham further teaches that, before accepting a package for pickup and delivery (a new pickup request) a scheduling unit may compare the amount of fuel needed to perform the delivery with the amount of fuel currently required by the UAV to perform its currently accepted package deliveries (i.e. the "first package" taught by Bar-Zeev) and therefore teaches that the determined pickup location must be within a determined range of the UAV. (Cheatham: paragraphs [0060-61] see also paragraphs [0035-36] indicating a request to deliver a package) In teaching that the system first checks if it has enough fuel required to perform currently accepted deliveries before accepting a package, Cheatham teaches that the request may be a "new" request for a second package. Next, Cheatham teaches that, when a new package has been accepted, the route schedule for the UAV may be updated. (Cheatham: paragraphs [0052, 77-78]) Finally, Cheatham teaches that when a first package is accepted and a second package is accepted, the UAV may be controlled to deliver the second 
As per claim 10, Bar-zeev in view of Simon further in view of Cheatham teaches all of the limitations of claim 7, as outlined above. Bar-zeev in view of Simon further teaches:
wherein the weighted objective further comprise at least one of a number of UAV hand-offs or UAV energy consumption.
 Bar-Zeev teaches determining a final candidate route based on weighted factors. (Bar-Zeev: col .10 lines 50-67, col. 11 lines 1-8, col. 25 lines 13-46, Fig. 10) In teaching that the candidate route plans may be evaluated based on weighted factors, and the route plan with the lowest cost may be selected, Bar-Zeev teaches ranking the candidate route plans based on a weighted objective and selecting the route plan based on the ranking. Bar-Zeev further teaches that the weighted objective may be based on energy consumption of the UAV (Bar-Zeev: col. 24 lines 60-67)
As per claim 11, Bar-zeev in view of Simon further in view of Cheatham teaches all of the limitations of claim 7, as outlined above. Bar-zeev in view of Simon further teaches:
wherein the selected route plan comprises predicted times and predicted locations for the UAVs associated with the series of potential routes for the selected route plan.
 Bar-zeev further teaches that the route may comprise a predicted time and meetup location by predicting that each UAV used may be tracked as it approaches the meetup location, and if one is predicted to arrive prior to the other, the meetup location may be altered in order to bring about a more efficient meetup location. (Bar-zeev: col. 26 lines 19-46, Fig. 11)
As per claim 12, Bar-zeev in view of Simon further in view of Cheatham teaches all of the limitations of claim 11, as outlined above. Bar-zeev in view of Simon further teaches:
evaluating implementation of the selected route plan.
 Bar-zeev teaches that the UAVs may be tracked as they progress along their respective routes. (Bar-zeev: col. 7 lines 6-11)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-zeev in view of Simon further in view of Cheatham further in view of Gabbai (U.S. PG Pub. No. 20170011340; hereinafter "Gabbai").
As per claim 4, Bar-zeev in view of Simon further in view of Cheatham teaches all of the limitations of claim 1, as outlined above. Bar-zeev in view of Simon further in view of Cheatham, however, does not appear to explicitly teach:
wherein the weighted objective is based on a priority class associated with the parcel.
 Gabbai, however, teaches that, in determining a delivery route for a drone, a route may be determined based on one or more weighted delivery parameters, wherein the weighted objective may be based on the priority of the shipment (in the case that the user selected an option for expedited delivery). (Gabbai: paragraph [0097], Fig. 7) Gabbai teaches combining the above elements with the teachings of Bar-zeev in view of Simon further in view of Cheatham for the benefit of increasing the efficiency of last mile delivery. (Gabbai: paragraph [0020]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gabbai with the teachings of Bar-zeev in view of Simon further in view of Cheatham to achieve the aforementioned benefits.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis (U.S. PG  Pub. No. 20180003516; hereinafter "Khasis"). 
As per claim 13, Bar-zeev in view of Simon further in view of Cheatham teaches all of the limitations of claim 12, as outlined above. Bar-zeev in view of Simon further in view of Cheatham further teaches:
monitoring real-time location information from the sensors associated with each UAV of the selected route plan, the real-time location information comprising current locations for a current time;
 Bar-zeev teaches that the UAVs may be tracked as they progress along their respective routes. (Bar-zeev: col. 7 lines 6-11)
Bar-zeev in view of Simon further in view of Cheatham, however, does not appear to explicitly teach:
comparing the real-time location information to the predicted times and the predicted locations.
 Khasis, however, teaches that a given vehicle's route may be tracked and compared to a predicted route based on time and location, and, if the deviation from the route is different enough, a new route may be determined. (Khasis: paragraphs [0046-49], Fig. 1) Khasis teaches combining the above elements with the teachings of Bar-zeev in view of Simon further in view of Cheatham for the benefit of improving driver accountability and improving efficiency in vehicle routing. (Khasis: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Khasis with the teachings of Bar-zeev in view of Simon further in view of Cheatham to achieve the aforementioned benefits.
As per claim 14, Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis teaches all of the limitations of claim 13, as outlined above. Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis further teaches:
wherein the real-time location information is different than the predicted times and the predicted locations.
 Khasis, however, teaches that a given vehicle's route may be tracked and compared to a predicted route based on time and location, and, if the deviation from the route is different enough, a new route may be determined. (Khasis: paragraphs [0046-49], Fig. 1) The motivation to combine Khasis persists.
As per claim 15, Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis teaches all of the limitations of claim 14, as outlined above. Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis further teaches:
wherein a new route plan is determined based on the difference between the real-time location information and the predicted times and the predicted locations.
 Khasis, however, teaches that a given vehicle's route may be tracked and compared to a predicted route based on time and location, and, if the deviation from the route is different enough, a new route may be determined. (Khasis: paragraphs [0046-49], Fig. 1) The motivation to combine Khasis persists.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-zeev in view of Simon further in view of Cheatham further in view of Khasis and further in view of Raman (U.S. PG Pub. NO. 20160379167; hereinafter "Raman").
As per claim 16, Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis teaches all of the limitations of claim 14, as outlined above. Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis does not appear to explicitly teach:
wherein a new route plan is determined based on an additional pickup request.
 Raman, however, teaches that a new delivery route for a vehicle, which may be a drone, may be calculated based on an additional delivery request (which may comprise a pickup or delivery). (Raman: paragraphs [0014, 23, 25, 32, 35]) Raman teaches combining the above elements with the teachings of Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis for the benefit of providing a system wherein a dynamic resource scheduler manages the allocation and scheduling of resources in order to optimize the efficiency of delivery routes and reduce the number of delivery vehicles utilized, thereby reducing overall costs in time, money and resources. (Raman: paragraph [0013]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raman with the teachings of Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis to achieve the aforementioned benefits.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-zeev in view of Simon further in view of Cheatham further in view of Khasis and further in view of Carmack et. al. (U.S. Patent No. 9,847,0333; hereinafter "Carmack").
As per claim 17, Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis teaches all of the limitations of claim 14, as outlined above. Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis does not appear to explicitly teach:
wherein a failsafe procedure is implemented based on the difference between the real-time location information and the predicted times and the predicted locations.
 Carmack, however, teaches that current flight state information may be received, and compared to a given travel route at a given time, and, if there is a discrepancy detected, spoofing may be detected and a failsafe procedure may be implemented based on the detected spoofing. (Carmack: col. 21 lines 25-76, col. 22 lines 1-15) Carmack teaches combining the above elements with the teachings of Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis for the benefit of determining whether data may be trusted so that a system may properly perform an autonomous operation. (Carmack: col. 2 lines 14-33) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Carmack with the teachings of Bar-zeev in view of Simon further in view of Cheatham and further in view of Khasis to achieve the aforementioned benefits.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-zeev in view of Simon further in view of Wilson et. al. (U.S. PG Pub. No. 20170084181; hereinafter "Wilson").
As per claim 18, Bar-zeev teaches:
One or more computer storage devices storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for determining a route plan that includes an unmanned aerial vehicle (UAV), the method comprising:
Bar-zeev teaches a system and method for transporting items to delivery users using UAVs. (Bar-Zeev: abstract, Figs. 2, 3) Bar-Zeev teaches the implementation of the system and method using a processor which performs the functions of the system by executing code in the form of computer readable instructions stored in a computer memory which may comprise a non-transitory computer readable medium. (Bar-Zeev: col. 6 lines 1-38, Fig. 2)
receiving location information for a plurality of UAVs;
Bar-Zeev teaches a central server 210 which may receive navigation data in the form of GPS data regarding the locations of the UAVs. (Bar-Zeev: col. 6 lines 17-38, Fig. 2, col. 7 lines 5-16)
receiving a beginning location and an end location;
 Bar-zeev teaches that a user request for package delivery from a source location to a destination location may be received. (Bar-zeev: col. 21 lines 39-67)
Bar-zeev does not appear to explicitly teach:
determining the range of the plurality of UAVs, based at least on, carrying capacity, or weather conditions;
Simon, however, teaches that the range of a UAV may be determined based on the weight of the payload and the UAV's capacity to carry the payload and the weather (wind conditions). (Simon: paragraph [0026]) It can be seen that each element is taught by either Bar-zeev, or by Simon. Determining the range of the UAV based on the weight and capacity information does not affect the normal functioning of the elements of the claim which are taught by Bar-zeev. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Simon with the teachings of Bar-zeev, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. 
Bar-zeev in view of Simon further teaches:
 based on the determined range of the plurality of UAVs, determining a set of candidate route plans from the beginning location to the end location, each candidate route plan of the set being determined from a series of potential routes, the series of potential routes comprising one potential route for each UAV within the candidate route plan, wherein the end of a first UAV's route is determined by the range of the UAV, and the beginning of a second UAV's route is proximate to the location associated with the end of the first UAV's route;
 Bar-Zeev teaches that for each travel path, multiple UAVs may be determined, wherein a first UAV may travel and transport the parcel from the origin location to any one of a number of second locations, the second may travel and transport the parcel from the second location to any number of third locations, etc. (Bar-Zeev: col. 7 lines 60-67, col. 8 lines 1-67, Fig. 3) In teaching that the first UAV may be able to travel from the origin location to any of the interim locations, L3, L2, L4, L7, etc. and the second UAV may be able to travel from whichever second location is selected to any number of third locations, and so on, Bar-Zeev teaches the determination of multiple potential routes for each available UAV. Bar-Zeev further teaches that the system may be set up based on travel ranges of UAVs such that each UAV may be able to traverse the path from a first location to a second location within the travel range, and therefore teaches the determination of a potential route based on a range of the available UAV along the potential route. (Bar-Zeev: col. 3 lines 30-67, col. 10 lines 8-35)
ranking candidate route plans within the set of candidate route plans using a weighted objective;
Bar-Zeev teaches determining a final candidate route based on weighted factors. (Bar-Zeev: col .10 lines 50-67, col. 11 lines 1-8, col. 25 lines 13-46, Fig. 10) In teaching that the candidate route plans may be evaluated based on weighted factors, and the route plan with the lowest cost may be selected, Bar-Zeev teaches ranking the candidate route plans based on a weighted objective and selecting the route plan based on the ranking.
selecting a route plan from a highest ranked candidate route plan;
Bar-Zeev teaches determining a final candidate route based on weighted factors. (Bar-Zeev: col .10 lines 50-67, col. 11 lines 1-8, col. 25 lines 13-46, Fig. 10) In teaching that the candidate route plans may be evaluated based on weighted factors, and the route plan with the lowest cost may be selected, Bar-Zeev teaches ranking the candidate route plans based on a weighted objective and selecting the route plan based on the ranking.
 communicating instructions to UAVs associated with the series of potential routes for the selected route plan, wherein the UAVs traverse the selected route plan in response to the communicated instructions;
 Bar-Zeev teaches that instructions may be sent to each UAV in the selected candidate travel plan so that the UAVs may each transport the package along their individual travel paths to a final destination. (Bar-Zeev: col. 6 lines 63-67, col. 7 lines 1-5, col. 24 lines 56-67, col. 23 lines 2-6, Fig. 9)
Bar-Zeev in view of Simon does not appear to explicitly teach:
detecting by an on-board altimeter, a drop in altitude;
Wilson, however, teaches that when a drop it altitude is detected by an altitude sensor (altimeter) on board a UAV, one or more computing elements may interpret this as a mechanical error and may direct the UAV to land. (Wilson: paragraphs [0059, 63-64]) Wilson teaches combining the above elements with the teachings of Bar-Zeev in view of Simon for the benefit of instead of individual manufacturers and/or users having to develop or program vehicles to comply with evolving safety regulations, the individual manufacturers and/or users may simply install an SMC into their existing vehicles, between an EMC and motors of those vehicles. (Wilson: paragraph [0038]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wilson with the teachings of Bar-Zeev in view of Simon to achieve the aforementioned benefits.
Bar-Zeev in view of Simon further in view of Wilson further teaches:
based on detecting the drop in altitude, determine a mechanical damage associated with at least one UAV of the plurality of UAVs;
Wilson, however, teaches that when a drop it altitude is detected by an altitude sensor (altimeter) on board a UAV, one or more computing elements may interpret this as a mechanical error and may direct the UAV to land. (Wilson: paragraphs [0059, 63-64]) The motivation to combine Wilson persists.
 and responsive to determining the mechanical damage associated with the at least one UAV, communicating instructions to the at least one UAV causing the at least one UAV to land.
Wilson, however, teaches that when a drop it altitude is detected by an altitude sensor (altimeter) on board a UAV, one or more computing elements may interpret this as a mechanical error and may direct the UAV to land. (Wilson: paragraphs [0059, 63-64]) The motivation to combine Wilson persists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EMMETT K. WALSH/Examiner, Art Unit 3628